DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the phrase “can be”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-16 are directed to the methods of organizing human activity of performing by an application configured to be executed on a “privacy management in an autonomous mobile robot”, which is considered an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically-recited computer elements (e.g. a voice input, a mobile point-of-sale and a speech recognition processor) do not add a meaningful limitation to the abstract idea because the actions, functions, and/or steps performed by the generically-recited computer elements would be routine and conventional in any computer implementations.
First, because the courts have declined to define “abstract idea,” other than by example, examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract. See July 2015 Update: Subject Matter Eligibility, published by USPTO (“July 2015 Update”). The examiner refers to the following recent cases that, if not directly relevant to the present claims, at least represent "methods of organizing human activity" that include similar concepts as the present claims, and therefore assist in the present abstract idea determination;
buySAFE: abstract idea found to be related to managing relationships or transactions between people such as creating a contractual relationship;
Bilski: abstract idea found to be related to hedging;
Alice: abstract idea found to be mitigating settlement risks;
Accenture: abstract idea found to be related to generating rule-based tasks for processing an insurance claim;
Fort Properties, In re Comiskey: abstract idea found to be related to satisfying or avoiding a legal obligation such as tax-free investing or arbitration;
Ultamercial: abstract idea found to be related to advertising, marketing, or sales activities or behaviors such as using advertising as an exchange or currency;
In re Maucorps: abstract idea found to be using an algorithm for determining the optimal number of visits by a business representative to a client;
Freddie Mac: abstract idea found to be computing a price for the sale of a fixed income asset and generating a financial analysis output.	
Similarly, as noted above, the examiner finds that the present claims are directed to the methods of organizing human activity of organizing human activity of performing by an application configured to be executed on a “privacy management in an autonomous mobile robot”, which is considered to be an abstract idea.
Second, in response to an abstract idea finding, the examiner is to determine if any limitation in the claim(s), individually or in combination with each other, amount to “significantly more” than the abstract idea. For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional. See July 2015 Update. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when performed by generic computer elements:
Flook, Bancorp: performing repetitive calculations;				Alice: receiving, processing, and storing data, also referred to as electronical recordkeeping;
electronically scanning or extracting data from a physical document;
Content Extraction:							Ultramercial: updating an activity log;
Benson, Bancorp, CyberSource: automating mental tasks;
Ultramercial, buySAFE, Cyberfone: receiving or transmitting data over a network such as by using the Internet to gather data.
Similarly, as noted above, the examiner finds the that the present claims do not include “significantly more” because the generically-recited computer elements do not add a meaningful limitation to the abstract idea as the actions, functions, and/or steps performed by the generically-recited computer elements would be routine and conventional in any computer implementations.

Applicant is suggested to rewrite the claimed language as the following:
To overcome the issue raised above with respect to claim 1, the Applicant is suggested to add, in line 4, after the word “determining” --, by a processor --.
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter

Claims 17-20 allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach or fairly suggest “A machine-readable medium including instructions for operating a mobile cleaning robot, which when executed by a processor, cause the processor to: receive a privacy mode setting from a user interface, the privacy mode setting based on a user selection between at least two different privacy mode settings to determine whether to operate the mobile cleaning robot in an image-capture- restricted mode; permit an image stream using an image capture device of the mobile cleaning robot in an absence of a user-selection of a more restrictive one of the privacy settings; and restrict or disable at least a portion of the image stream based at least in part on a user- selection of a more restrictive one of the privacy settings”.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-9149170 is directed to “A method of navigating an autonomous coverage robot between bounded areas includes positioning a navigation beacon in a gateway between adjoining first and second bounded areas. The beacon configured to transmit a gateway marking emission across the gateway. In some example, the navigation beacon may also transmit a proximity emission laterally about the beacon, where the robot avoids cleaning the migration within the proximity emission. The method also includes placing the coverage robot within the first bounded area. The robot autonomously traverses the first bounded area in a cleaning mode and upon encountering the gateway marking emission in the gateway, the robot remains in the first bounded area, thereby avoiding the robot migration into the second area. Upon termination of the cleaning mode in the first area, the robot autonomously initiates a migration mode to move through the gateway, past the beacon, into the second bounded area.";
US-8954192 is directed to “A method of navigating an autonomous coverage robot between bounded areas includes positioning a navigation beacon in a gateway between adjoining first and second bounded areas. The beacon configured to transmit a gateway marking emission across the gateway. The method also includes placing the coverage robot within the first bounded area. The robot autonomously traverses the first bounded area in a cleaning mode and upon encountering the gateway marking emission in the gateway, the robot remains in the first bounded area, thereby avoiding the robot migration into the second area. Upon termination of the cleaning mode in the first area, the robot autonomously initiates a migration mode to move through the gateway, past the beacon, into the second bounded area.”;
US-8606401 is directed to “A navigation beacon controls movement of a mobile robot in first and second areas. The navigation beacon includes a portable housing, a power source, and an emitter. The emitter is operable to emit a gateway marking emission when the robot is within a field of detection that extends between the areas. The gateway marking emission is detectable by the robot and prevents the robot from moving from one of the areas, through the field of detection, to the other of the areas. A switch is operable to switch the navigation beacon to be in an OFF mode in which the gateway beacon emitter is in an OFF state, a confinement mode in which the gateway beacon emitter is in an ON state, and a navigation mode in which the gateway beacon emitter is in the ON state and automatically switches to the OFF state in response to a predetermined condition.”;
US-8380350 is directed to “An autonomous mobile robot system for bounded areas including a navigation beacon and an autonomous coverage robot. The navigation beacon has a gateway beacon emitter arranged to transmit a gateway marking emission with the navigation beacon disposed within a gateway between the first bounded area and an adjacent second bounded area. The autonomous coverage robot includes a beacon emission sensor responsive to the beacon emission, and a drive system configured to maneuver the robot about the first bounded area in a cleaning mode in which the robot is redirected in response to detecting the gateway marking emission. The drive system is also configured to maneuver the robot through the gateway into the second bounded area in a migration mode.”;
US-11064856 is directed to “A removable dustbin for a robotic vacuum that is wholly separable from all electronic parts thereof including a motor unit such that the dustbin, when separated from the electronic parts, may be safely immersed in water for quick and easy cleaning. The dustbin design further facilitates easy access to the motor for convenient servicing and repair.”;
Mohamed et al., is directed to “SMASheD: Sniffing and Manipulating Android Sensor Data for Offensive Purposes”;
Rueben et al., is directed to “Evaluation of physical marker interfaces for protecting visual privacy from mobile robots”;
Schaub et al., is directed to “Context-Adaptive Privacy: Leveraging Context Awareness to Support Privacy Decision Making”;
Krupp et al., is directed to “SPE: Security and Privacy Enhancement Framework for Mobile Devices”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B